Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach the combination of limitations recited in amended independent claims 19 and 30. More specifically, the Examiner agrees with the Applicant Arguments/Remarks filed 06/07/2022, in that, DE 102015204356 A1 (“Uekert”) in view of DE 102013101927 A1 (“Lackhove”) fails to teach the limitations of former claims 21 and 32, which have been incorporated into amended claims 19 and 30, respectively. Lackhove’s trackside devices 8 and 9 do not collaborate to determine a direction of travel (see Arguments/Remarks, pages 11-13). The Examiner finds that it would require an improper degree of hindsight reasoning to modify Uekert in view of Lackhove to meet the claimed limitations. Further, it is believed that the amendment to independent claims 19 and 30 also overcomes the provisional double patenting rejection citing copending Application No. 16/622,432 (see Arguments/Remarks, page 9).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617